DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US. Pub. No. 2013/0088453, hereinafter “Park”) in view of Nakagawa et al. (US. Pub. No. 2010/0177270, hereinafter “Nakagawa”).
As to claim 1,    Park discloses a touch screen panel [figure 1, touch screen panel “151”], comprising:

first and second sensing electrodes [figures 9A-B, first and second sensing electrodes “311” and “321”] formed on the active area, wherein the first sensing electrodes are connected along a first direction, and wherein the second sensing electrodes are connected along a second direction that intersects the first direction [figure 9A, “311” are connected along a first direction and “321” are connected along a second direction that intersects the first direction];
outside wiring lines [figures 9A-B, outside wiring lines formed in the peripheral area connected to “311” and “321”] formed on the non-active area and connected to the first and second sensing electrodes, wherein some of the outside wiring lines are on a left side of the active area, and wherein others of the outside wiring lines are on a right side of the active area [figure 9A, some wiring on the left side of the panel and some on the right side]; and 
a pad unit [figures 9A-B, a pad unit connected to the wiring lines] connected to the outside wiring lines, 
wherein:
the first and second sensing electrodes are formed in a metal mesh pattern on a same layer [figures 9A-B, “311” and “321” are formed in a metal mesh pattern on the same layer].
Park does not disclose the outside wiring lines include at least one material of Ti, Al, and Mo/Al/Mo; 
at least one of the outside wiring lines has at least one slit that crosses inside of the at least one of the outside wiring lines; and
the at least one of the outside wiring lines having the at least one slit has a width different from a width of a remaining outside wiring line, in a section where the at least one slit is formed.

at least one of the outside wiring lines has at least one slit that crosses inside of the at least one of the outside wiring lines [figures 4-5, at least one of the outside wirings “14” has at least one slit that crosses inside of the wiring line, slit portion “260”, “270”]; and
the at least one of the outside wiring lines having the at least one slit has a width different from a width of a remaining outside wiring line, in a section where the at least one slit is formed [figure 5, width of the portion of the outside wiring line with slit is different from width of the remaining portion of the wiring line].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch screen panel of Park to have the outside wiring lines include at least one material of Ti, Al, and Mo/Al/Mo; at least one of the outside wiring lines has at least one slit that crosses inside of the at least one of the outside wiring lines; and the at least one of the outside wiring lines having the at least one slit has a width different from a width of a remaining outside wiring line, in a section where the at least one slit is formed, as taught by Nakagawa, in order to in order to provide a defect repair means to be used for fixing a defect such as a leak when the defect has occurred (Nakagawa, paragraph 96).
As to claim 13,    Park, as modified by Nakagawa, discloses the touch screen panel as claimed in claim 1, wherein the first sensing electrodes and the second sensing electrodes are alternately arranged so as not to overlap with each other [Park, figure 9A, “311” and “321” are alternately arranged so as not to overlap with each other].
claim 14,    Park, as modified by Nakagawa, discloses the touch screen panel as claimed in claim 1, wherein the outside wiring lines have substantially a uniform width in all sections [Nakagawa, figure 4, the outside wiring lines “14” have substantially uniform width]. In addition, the same rationale is used as in rejection for claim 1.
Claims 2-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Nakagawa, as applied to claim 1 above, further in view of Misaki et al. (US. Pub. No. 2012/0169665, hereinafter “Misaki”).
As to claim 2,    Park, as modified by Nakagawa, discloses the touch screen panel as claimed in claim 1, wherein:
the at least one of the outside wiring lines having the at least one slit is divided into a conductive path portion [Nakagawa, figure 4, the conductive portion beside the slits] and a strip pattern by the slit [Nakagawa, figure 4, the strip pattern in-between the slits], in the section;
the strip pattern is formed of a conductive material and electrically connected to the conductive path portion [Nakagawa, figure 4, paragraph 88].
Park, as modified by Nakagawa, does not expressly disclose an end of the strip pattern is electrically floated.
Misaki teaches an end of a strip pattern is electrically floated [figure 2, floating electrode “3”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the touch screen panel of Park to have an end of a strip pattern electrically floated, as taught by Misaki, since it is a use of known technique to improve similar devices (methods) in the same way.
claim 3,    Park, as modified by Nakagawa and Misaki, discloses the touch screen panel as claimed in claim 2, wherein another end of the strip pattern is integrally connected to the conductive path portion [Nakagawa, figure 4, strip pattern is integrally connected to the conductive path portion]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4,    Park, as modified by Nakagawa and Misaki, discloses the touch screen panel as claimed in claim 2, wherein:
the outside wiring lines comprise a first outside wiring line having a first slit and a second outside wiring line having a second slit [Nakagawa, figure 4, first outside wiring line on the left having a first slit, second outside wiring line on the right having a second slit], the second outside wiring line having a greater length than the first outside wiring line [Nakagawa, figure 3, second outside wiring line having a greater length than the first outside wiring line]; and
the first slit has a greater area than the second slit [Nakagawa, figure 4, the total area of first slit is greater than the second slit]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 8,    Park, as modified by Nakagawa and Misaki, discloses the touch screen panel as claimed in claim 4, wherein the second slit portion of the first slit has a greater length than the second slit portion of the second slit [Nakagawa, figure 5, the second slit portion “260A” has a greater length than the second slit portion of the second slit “260B”]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 9,    Park, as modified by Nakagawa and Misaki, discloses the touch screen panel as claimed in claim 4, wherein the strip pattern is extended to parallel the outside wiring lines in a longitudinal direction [Nakagawa, figure 5, the strip pattern is extended to parallel the 
As to claim 10,    Park, as modified by Nakagawa and Misaki, discloses the touch screen panel as claimed in claim 9, wherein the strip pattern formed in the first outside wiring line has a greater area than the strip pattern formed in the second outside wiring line [Nakagawa, figure 4, the total area of first slit is greater than the second slit]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 11,    Park, as modified by Nakagawa and Misaki, discloses the touch screen panel as claimed in claim 4, wherein the slit formed in the first outside wiring line has a greater length than the slit formed in the second outside wiring line [Nakagawa, figure 4, the total length of first slit is greater than the second slit]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 12,    Park, as modified by Nakagawa and Misaki, discloses the touch screen panel as claimed in claim 4, wherein a number of slits formed in the first outside wiring line is greater than a number of slits formed in the second outside wiring line [Nakagawa, figure 4, the total number of first slit is greater than the second slit]. In addition, the same rationale is used as in rejection for claim 1.

Allowable Subject Matter
Claims 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 5-7, such as “each of the first and second slits comprises a first slit portion extended in a direction that intersects a longitudinal direction of a corresponding outside wiring line and opens to an outside edge of the corresponding outside wiring line, and a second slit portion extended from the first slit portion in parallel with the longitudinal direction of the corresponding outside wiring line; and the strip pattern is surrounded by the first slit portion, the second slit portion, and the outside edge of the corresponding outside wiring line”, recited by claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NAN-YING YANG/            Primary Examiner, Art Unit 2622